Judgment unanimously affirmed. Memorandum: We agree with County Court that the preferred method of litigating the issue here presented — as to whether or not appellant had counsel at the time of his prior conviction in a foreign State' — is by motion to resentenee (cf. People v. Jones, 17 N Y 2d 404; People v. Cornish, 21 A D 2d 280, 283). No persuasive reason is advanced as to the necessity of resorting to habeas corpus. Presumably the pertinent records relating to the New Hampshire conviction are in the county (Chenango) where sentencing took place. Orderly procedure dictates that relief should be there sought. (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present — Marsh, J. P., Gabrielli, Moule, Bastow and Henry, JJ.